Case 2:19-cr-001438. Document 86-14 Filed 08/22/19 Page 1 of 4 PagelD #: 790

DEFENDANT’S
EXHIBIT

CASE g [G- [Uy

NO.

EXHIBIT §/ /
Nee
IN THE MAGISTRATE COURT OF CLAY COU NTY, WEST VIRGINIA

RECEIVED
2019 HY 101 egy

 

 

2SUPPO000036

 

 

 

 

 

 

 

 

STATE OF WEST VIRGINIA, ;

 

 

Plaintiff, oo Case No: _19-MO8M-00187
| MAGISTRATE cone

ME CLAY COUNT SI.
JOSEPH ZIEGLER, Honorable: JEFF RIDER

Defendant,

/ *
DEFENDANT'S PRO SE
*NOTICE*

MOTION DEMANDING POSSESSION OF PROPERTY AND/OR WRIT OF REPLEVIN

NOW COMES, JOSEPH R. ZIEGLER, Defendant presently filing in Pro Se at present, Who hereby
moves this Honorable Magistrate Court For Clay County, pursuant to Rules of Civil Procedure For
Magistrate Court Rules 7, 8, 9, 11 -and 12 et seq, by timely filing the herein Defendant's Pro Se Notice-
Motion For Possession of Property and/or Writ of Replevin, based upon any/all of the following:

(1) On APRIL 4,2019, This Defendant was involved in a alleged Traffic Stop with Clay County
Sheriff Deputy in a fully marked Clay Co Sheriff Police Vehicle unlawfully coming onto private property
without invitation after seeing a disabled car with Michigan License Plates with Two Flat Tires, for
which, |/Defendant was falsely charged for the Traffic Offenses: “Reckless Driving; No Insurance(Non-
Resident); No Registration; No Operators; and DUI”. This Defendant has plead NOT GUILTY demanded a
Fair Jury Trial of his Peers from a Cross-Section of Society of Voters from Clay County West Virginia, and
has filed Pretrial Motions for a Speedy Trial and/or for the dismissal of all charges with prejudice,

(2) On APRIL 4.2019, This Defendant states as his claim upon which relief must be granted is
based upon the fact. That the Clay County Sheriff Department unlawfully dispatched King’s Towing to
have this Defendant’s lawfully owned/inherited Property(ie, 2018 Ford Escape) to be unlawfully towed
from private property without this owners permission from private property; Without this Defendant
being allowed to make other arrangements by Right; and without the Clay Co Sheriff Dept Deputies
conducting a mandatory/required Inventory Search according to their Official Capacities, and
Governmental Function for any/all personal property contained Inside this Defendant’s Property(le,

2018 Ford Escape) in blatant violation of the clearly established State/Federal cases entitled STATE V

Ziegler_000088

 
Case 2:19-cr-00148 Document 86-14 Filed 08/22/19 Page 2 of 4 PagelD #: 791

25UPPO000037

GOFF, 272 SE 457(1980); STATE V PERRY, 324 SE 354, W, VA. Supreme Court of Appeals(1984); SOUTH
DAKOTA, OPPERMAN, 428 US 364; 96 Sct 3092; 49 LEd2d 1000(1976). |

(3) On APRIL 5,2019, This Defendant claims that he and friend from Clay County called King’s
Towing, and was falsely told/advised by FRAN KING{ie, Owner of King’s Towing) that this Defendant
would need to get a release form from the Clay Co Sheriff Dept, in order, to unlawfully
restrain/conceal/possess this Defendant's Property(ie, 2018 Ford Escape) unnecessarily over the
weekend to unlawfully charge even more unreasonable storage costs/fees {n blatant violation of clearly
established West Virginia and Federal Law.

(4) On APRIL 8,2019, This Defendant claims that he and friend from Clay County personally went
to King’s Towing with signed Court-Orderéd “Letter of Authority” from Michigan and Credit Card, in
order, to have this Defendant’s Property{ie, Disabled 2018 Ford Escape with two flat tires that was
unlawfully towed from private property without permission of owner). This Defendant claims that the
arresting Officer- Clay Co Sheriff Deputy Morris was waiting at King’s Towing for this Defendant and
physically threatened this Defendant. That if Defendant talks about or files anything in Federal Court
that this Defendarit would be arrested. This Defendant’s Friend used a credit card and was charged to
release this Defendant's Property, but then FRAN KING arbitrarily and capriciously refused to release
Defendant’s Property after paying for said Defendant’s Property to be released and towed away by
another private towing company that is not engaged in extortion/corrupt with the Clay Co Sheriff
Department. See Exhibit A. .

(5) On MAY 1.2019, This Defendant claims that he and friend from Clay County that used credit

 

card and was charged to release this Defendant’s Personal Property(ie, 2018: Ford Escape) personally
went to King’s Towing with printed out West Virginia Code Chapter 24A-2A-3 that states that this
Defendant has a unambiguous Right to remove personal property contained with this Defendant
Property(eg, weapons, prescription drugs, cash locked inside briefcase, and ashes for burial), But FRAN
KING unlawfully, unreasonably, arbitrarily and capriciously refused to release Defendant’s Property and
sald: "She does not give a fuck what the law says” and that this Defendant will not .get.anything out of
Defendant’s Property unless thls Defendant once again pays for we {het as already paid in

full, and threatened to call the police if this Defendant did not leave ralaNieiniee vo aeRty Ht time for
FRAN KING to loose her towing license and being criminally charged withQoqlicey “OF AVH GIOZ &

QaAIZ9035u

Ziegler_000089

 
Case 2:19-cr-00148 Document 86-14 Filed 08/22/19 Page 3 of 4 PagelD #: 792

Z2SUPP 000038

(6) This Defendant claims that Defendant’s Personal Property(ie, 2018 Ford Escape) is his
lawfully owned/inherited Private Personal Property, and that his said Private Personal Property is
currently being held/restrained unlawfully without Equal Protection Due Process of Law by
Officers/Deputies/Prosecutors/Carrier because this Defendant is from out-of-state in violation of the 1°,
4". and 14" Amendments of the U.S. Constitution,

(7) This Defendant now demands a Equal Protection Due Process Hearing be conducted
immediately by this Honorable Magistrate Court Judge for Federal Court Review to determine whether
this Defendant should have hls Property obtained by State Probate Court Order(ie, 2018 Ford Escape)
be immediately released by Court-Order without paying costs/fees for towing/storage charges from
King’s Towing, Fran King, or kickback to Clay Co Sheriff Dept.

(8) This Defendant claims the personal property described will be damaged, destroyed,
concealed, disposed of, or used so as to substantially Impair its value, before final judgment unless the
property is taken into custody by court order, and released to it’s herein Defendant- the Jawful owner,

(9) This Defendant has filed a Federal Notice For Removed entitled STATE OF WEST VIRGINIA V
JOSEPH ZIEGLER, Case No: _2:19-0325 for this case to removed to Federal Court for the Clay County
Magistrate Court being unable to enforce clearly established Federal Law, and for Federal Civil Rights
violations committed by the Plaintiffs- Clay Co Sheriff Depart Deputies and Clay Co Public Officlals,
pursuant to Federal Court Rule of Civil Procedure 81 et seq; 28 U.S.C. §241 through 28 U.S.C, §243 et
seq; 28 USC, §1441 through 28 U.S.C. §1452 et seq; and 28 U.S.C. §1331 and 1332 et seq, as

 

determined by the U.S. Supreme Court. See New York v. Galamison, 342 F.2d 255, 269-271 (C.A.2d Cir);

Gibson v. Mississippi, 162 U.S. 565, 585-586 (1896); Kentucky v, Powers, 201 U.S. 1, 39-40(1906); City
‘of Greenwood v., Peacock~- 384 U.S. 808, 825 (1966),

 

(10) Further, This Defendant has filed a Federal Class Action Lawsuit entitled JOSEPH ZIEGLER V
CLAY CO SHERIFF et al, Case No; 2:19-11105-LIM-RSW against Clay Co Sheriff Dept Sheriff/Officers; Clay

County Public Officials; and Police Agent- King’s Towing Owner Fran King for violating and/or conspiring

 

 

to violate this Defendant’s clearly established Federal Civil and Constitutional Rights, protected under
the 1, 4, 5%, 6, and 14 Amendments of the U.S. Constitution; 42 U. 5G iC Tee Horpueh, 42 USC 1986;
Federal Civil RICO, 18 USC 1961-1968 et seq; and the Federal Anti vee i BYE151 et seq as
determined by the U.S. Supreme Court. This Defendant has also defgardedja Belial Ihilinction to be

QaAIZ0a8u

Ziegler_000090
Case 2:19-cr-00148 Document 86-14 Filed 08/22/19 Page 4 of 4 PagelD #: 793

Z2SUPPO000039

protected according to Federal Law from any/all imminent Retaliatory Actions by any Law Enforcement
in Clay Co, and is currently working with Federal Officials in processing Criminal Indictments against Clay
Co Sheriff Dept Deputies, Fran King, and Clay Co Officials for being engaged in widespread criminal
activity in Clay County, West Virginia,

(11) In conclusion, This Defendant’s pro se pleadings cannot be held same standards as those
drafted by attorney as held/ruled by the United States Supreme Court in ERICKSON V PARDUS, 551 US
89, 94(2007); Hughes v. Rowe, 449 U.S, 5, 9-10, 104 S.Ct, 173, 175-76; 66 L.Ed.2d 163 (1980); Boag v.
MacDougall, 454 U.S. 364, 365 (1982); Haines V Kerner, 404 US 519, 521(1972); and accept must

 

 

accept Pro Se Litigants allegations as true, unless they are clearly irrational or wholly incredible. Denton

 

vy, Hernandez, 504 U.S, 25, 33 (1992). Further, This Pro Se Defendant believes that this Honorable
Magistrate Court has a responsibility, and legal duty to protect any and all of the accused constitutional
and statutory rights. See United States v. Lee, 106 US 196, 220(1882).

WHEREFORE, This Defendant demands that this Honorable Magistrate Court For Clay County
honors/grants this Defendant’s Pro Se Notice- Motion Demanding Possession Of Property, and/or Writ
of Replevin, By issuing an ORDER Granting Defendant’s Pro Se Notice- Motion Demanding Possession of
Property, and/or Writ of Replevin by Court-Order for the immediate release of Defendant’s Property(ie,
2018 Ford Escape) without paying costs/fees for towing/storage charges to King's Towing, Fran King, or
pay a kickback to the Clay Co Sheriff Dept; or proffer this Honorable Magistrate Court Judge's denial as
a clearly established violation of State/Federal Law for State/Federal Appellate Court Review, ag all

circumstances should dictate and Justice would so demand.

Date; o/ 7 7

Cx: Plaintiff/Prosecutor
File

 

JOSEPH ZIEGLER
120 COURT ST
CHARDON, OHIO 44024

AR LNAGO LS 78
1e00 SALSA,
ZO cUIOL AVN GIU2 :

GAAIS03u |
4

Ziegler_000091

 
